DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2022 has been entered.

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on January 27, 2022. Claim 1 has been amended. Claims 3 and 5-7 have been canceled.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, and 8-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "the intermediate pumping chamber" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
The term “adjacent” in claim 1 line 14 is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Examiner cannot determine the metes and bound of the term because the specification does not provide a standard for ascertaining the requisite degree to allow for an objective distinction between a first position that may be characterized as “adjacent” on one side of said threshold, and a second position that may be characterized as “distant”/”non-adjacent” on the opposite side of said threshold, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Claims 2, 4, and 8-15 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lowy (WO 2015/033214 A1) in view of Airaksinen (US 2012/0285564 A1).
reciprocating piston pump (104, syringe pump, Para. [0061]) having a reciprocating piston to draw a predetermined amount of fluid from the reservoir and to drive the predetermined amount of fluid at a predetermined above-atmospheric pressure from the intermediate pumping chamber (the chamber of pump 104) to a dispensing chamber at the rear surface of the piezo element for dispensing (Fig. 1).
However, Lowy fails to discloses a first one-way valve which allows fluid to flow out of the intermediate pumping chamber into the dispensing chamber at the rear surface of the piezo element, and a second one-way valve which allows fluid to flow into the intermediate pumping chamber from the reservoir, the reciprocating piston being effective to vary the volume of the intermediate pumping chamber, thereby selectively to draw fluid from the reservoir into the intermediate pumping chamber or to drive fluid from the intermediate pumping chamber into the dispensing chamber, the first one way valve being located adjacent to the rear surface of the piezo element so as to minimise the volume of the dispensing chamber relative to the volume of the intermediate pumping chamber.
Airaksinen teaches a dispensing apparatus comprising a first one-way valve (5) which allows fluid to flow out of the intermediate pumping chamber (flow channel 2 between 4 and 5 in conjunction with the cylinder 14) into the dispensing chamber (downstream of 5) at the rear surface of the nozzle (12), and a second one-way valve (4) which allows fluid to flow into the intermediate pumping chamber from the reservoir (1), the reciprocating piston (3) being effective to vary the volume of the intermediate pumping chamber (Fig. 1), thereby selectively to draw fluid from the reservoir  (1) into the intermediate pumping chamber or to drive fluid from the intermediate pumping chamber into the dispensing chamber (Fig. 1), the first one way valve (5) 
The invention of Airaksinen is in the same field of endeavor of the instant invention, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lowy, by replacing the piston pump of Lowy with the reciprocating piston pump (3) and the one-way valves (5 and 6) as taught by Airaksinen, for the benefit of preventing a flow and a leakage of the fluid to be dosed from the dosing nozzle (Para. [0006, 0007]).
With regard to claim 2, the device of Lowy as modified by Airaksinen discloses the invention as disclosed in the rejection above. Lowy further discloses the piezo element is porous (132), thereby to permit dispensing from the front surface of the element of fluid contacting the rear surface of the element (Fig. 5).
With regard to claim 4, the device of Lowy as modified by Airaksinen discloses the invention as disclosed in the rejection above. Airaksinen further teaches the drawing of the fluid from the reservoir (1) and the driving of the fluid for dispensing is a single cycle of the pump, the pump cycle consisting of two separate strokes of the reciprocating piston (Para. [0024]).
With regard to claim 11, the device of Low as modified by Airaksinen discloses the invention as disclosed in the rejection above. Low further discloses the piezo element (110) is in use positioned vertically above the level of the top surface of the fluid in the reservoir (102).
With regard to claims 12-14, the device of Lowy as modified by Airaksinen discloses the invention as disclosed in the rejection above. The claimed limitations in claims 12-14 appear to the operation of the controller, which has been fully considered. However, it is deemed not to impose any structural limitation distinguish over the above references. In another word, the control system of Lowy is capable of performing the claimed limitations (see Para. [0065]).


Claims 8, 9, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lowy (WO 2015/033214 A2) in view of Airaksinen as applied in claims 1-2 above, and further in view of Reynolds (US 2006/0243740 A1).
With regard to claim 8, the device of Lowy as modified by Airaksinen discloses the invention as disclosed in the rejection above. However they fail to disclose the reciprocating piston pump is driven by a rotary motor which is connected to the reciprocating piston by a linkage, the motor and the linkage being adapted to cause the piston to move through a dispensing stroke at a set rate so that the fluid in the pumping chamber is made to flow to the dispensing chamber at a substantially constant flow rate throughout the dispensing stroke as the pump drives the predetermined amount of fluid at above-atmospheric pressure to the rear surface of the piezo element.
Reynolds teaches a reciprocating piston pump (32 Reynolds) is driven by a rotary motor(48 Reynolds)  which is connected to the reciprocating piston (110 Reynolds) by a linkage, the motor and the linkage being adapted to cause the piston to move through a dispensing stroke at a set rate so that the fluid in the pumping chamber is made to flow to the dispensing chamber at a substantially constant flow rate throughout the dispensing stroke as the pump drives the predetermined amount of fluid at above-atmospheric pressure to the rear surface of the piezo element (see para. [0008, 0032-0034, 0041] Reynolds).
The invention of Reynolds is in the same field of endeavor of the instant invention, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lowy, by incorporating the rotary motor (48) and the linkage as taught by Reynold in mechanical connection with the pump piston of Airaksinen, for the purpose of uniformly and automatically drawing fluid and dispensing fluid.

With regard to claim 10, the device of Lowy as modified by Airaksinen and Reynolds discloses the invention as disclosed in the rejection above. Lowy in view of Reynolds further discloses the linkage comprises a cam (90 Reynolds) and/or a scotch yoke.
With regard to claim 15, the device of Lowy as modified by Airaksinen discloses the invention as disclosed in the rejection above. Reynolds further discloses the reservoir (36) is removably mounted in the apparatus (Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lowy, by having the removable reservoir as taught by Reynolds, for the benefit of facilitating replenishment.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the new reference to Airaksinen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752